Citation Nr: 1742808	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with depression in excess of 50 percent prior to October 11, 2016.

2.  Entitlement to an initial rating for PTSD with depression in excess of 100 percent from October 11, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 11, 2016. 

4.  Entitlement to TDIU from October 11, 2016. 

5.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C. § 1114 (s) prior to October 11, 2016.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted entitlement to service connection for PTSD with depression and assigned a 50 percent disability rating, effective January 20, 2012.  In January 2017, the RO increased the disability rating to 100 percent, effective October 11, 2016.  The Board has characterized the PTSD with depression issue to reflect the staged increase.

In January 2017, the RO also denied entitlement to TDIU and granted special monthly compensation based on housebound criteria, effective October 11, 2016.  The Veteran did not appeal the denial of entitlement to TDIU.  However, a TDIU claim is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim remains part of the increased rating claim.

The January 2017 rating decision considered the evidence added to the record since the December 2015 Supplemental Statement of the Case (SSOC), to include the November 2016 VA PTSD examination report and Social Security Administration (SSA) records.  The Board accepts the January 2017 rating decision as adjudication in place of an SSOC and finds no prejudice to the Veteran by continuing to a decision on the merits as the Veteran was provided a list of the evidence considered.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (stating that the Board may consider additional evidence not considered by the AOJ if it first secures a waiver from the claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits)
FINDINGS OF FACT

1.  Prior to September 6, 2016, the Veteran's PTSD with depression did not more closely approximate total occupational and social impairment.

2.  From September 6, 2016, the Veteran's PTSD with depression has resulted in symptoms that more closely approximate total occupational and social impairment.

3.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment prior to September 6, 2016.

4.  As the Veteran herein has been granted a 100-percent rating for PTSD with depression from September 6, 2016, the issue of entitlement to TDIU from September 6, 2016, is moot.

5.  As a consequence of this decision, the Veteran has one service-connected disability (PTSD with depression) rated as 100 percent disabling from September 6, 2016, and another service-connected disability (lumbar spine) rated as 60 percent disabling, effective February 23, 1994.


CONCLUSIONS OF LAW

1.  Prior to September 6, 2016, the criteria for an initial rating in excess of 50 percent for PTSD with depression are not met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From September 6, 2016, the criteria for an initial 100 percent disability rating for PTSD with depression are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130 DC 9411 (2016).

3.  Prior to September 6, 2016, the criteria for an award of TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

4.  The issue of entitlement to TDIU from September 6, 2016, is dismissed.  38 U.S.C. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).

5.  The criteria for entitlement to SMC at the housebound rate have been met.  38 U.S.C. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a pre-adjudication letter.

The evidence of record includes VA examination reports, VA treatment records, Social Security Administration (SSA) records, private treatment records, and lay statements.  The Board notes that actions requested in the October 2015 remand have been undertaken.  Indeed, VA medical records were obtained, and a VA PTSD examination was obtained.  The RO asked the Veteran to submit a release for private records, but no response was received.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

On August 4, 2014, this appeal had already been transferred and docketed at the Board.  See September 18, 2013, VA Form 8.  Therefore, the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is for application, as this appeal was no longer pending before the AOJ on that date.  38 C.F.R. 
§§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013). 

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130, DC 9411.  Ratings are assigned according to the level of occupational and social impairment caused by the disability.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).   

Under the General Rating Formula for Mental Disorders and 38 C.F.R. § 4.130, DC 9411, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board has considered the Veteran's global assessment and functioning (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 61 to 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.

In making all determinations, the Board must fully consider the lay assertions of record.  The Board finds the Veteran competent to report his symptoms and their effects on his social and occupational functioning, and finds his lay evidence and testimony credible.

PTSD prior to September 6, 2016

Following review of the evidence of record, the Board concludes that an initial evaluation in excess of 50 percent is not warranted at any time prior to September 6, 2016.  The evidence of record during this time period indicates the Veteran's PTSD caused anxiety, irritability, depression, nightmares, insomnia, intrusive thoughts, avoidance, diminished interest or participation in activities, the desire to isolate from others, hypervigilance, exaggerated startle response, and difficulty in adapting to stressful circumstances, including work.  However, the impairment caused by these symptoms does not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor does this impairment more nearly approximate total occupational and social impairment.

Despite dealing with these PTSD symptoms, the evidence shows that the Veteran has continued to maintain a marriage of over 20 years although not without some difficulty.  See November 2016 VA Examination report.  He gets along well with his brother, sisters, stepsiblings.  See March 2012 VA Examination report.  Although he rarely sees his daughter, he has a positive relationship with her.  See March 2012 and November 2016 Examination reports.  The Veteran plays guitar daily and plays with others 1-2 times per month.  See May 2016 SSA Report.  He also enjoys doing yard work.  See November 2015 VA Examination report.  The Board is not suggesting these activities and relationships are unaffected by PTSD.  However, the Board finds that the Veteran's ability to participate in these activities and effectively maintain these relationships shows a level of occupational and social impairment that does not more nearly approximate a 70 or 100-percent rating.

With respect to the Veteran's impulse control and ability to adapt to stressful circumstances, the Board notes that he has reported incidents of fights at work with employees.  See August 2013 VA Form 9.  The November 2015 VA examiner noted that the Veteran had "difficulty with authority," specifically with respect to supervisors, but opined that the Veteran's level of occupation and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.

Furthermore, although there is deficiency in mood, VA treatment records dated from June 2012 to September 2016 reflect consistently fair insight and organized/sequential thought process.  The Veteran did not report panic attacks during this time period, such that near-continuous panic or depression affecting the ability to functional independently is not shown.  His speech was within normal limits.  Records do not demonstrate neglect of personal appearance and hygiene.  

The Veteran's GAF scores range from 45 to 64 during this time period.  The Board acknowledges that some of the GAF scores assigned would typically be reflective of serious symptoms or serious impairment.  Nevertheless, the Board notes that a GAF score reflects merely a clinician's opinion of functioning levels and in essence represents a clinician's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A disability rating depends on evaluation of all the evidence, and a clinician's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Despite these GAF scores, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 or 100-percent rating have been met prior to September 6, 2016, given the Veteran's actual symptomatology.  In sum, because the lower GAF scores are not consistent with the objective findings, those scores are not probative as to the Veteran's actual disability picture.

Based on the foregoing, the Board finds that, in the absence of more severe symptomatology more nearly approximating a higher rating, the Veteran is not entitled to a rating in excess of 50 percent prior to September 6, 2016.

In summation, a 50-percent rating, but no higher, is warranted for the Veteran's PTSD with depression prior to September 6, 2016.  

Extraschedular Consideration

      38 C.F.R. § 4.16(a) and (b)

In addition, the Board finds that an extraschedular rating is not warranted for PTSD with depression or for the collective impact of the Veteran's service-connected disabilities prior to September 6, 2016.  The schedular rating criteria are adequate to describe the severity and symptoms of the Veteran's PTSD.  That disability is characterized by anxiety, irritability, depression, nightmares, insomnia, intrusive thoughts, avoidance, diminished interest or participation in activities, the desire to isolate from others, hypervigilance, exaggerated startle response, and difficulty in adapting to stressful circumstances, including work.  These manifestations are contemplated by the rating criteria.  The enumerated symptoms in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  The Board has accordingly considered all of the Veteran's psychiatric symptoms in its analysis of the Veteran's overall social and occupational impairment levels, including those not enumerated in the rating schedule (e.g., difficulty concentrating, anger, isolation, exaggerated startle response, hypervigilance, violent nightmares).  The Board finds that the Veteran has not described functional effects of PTSD that are "exceptional" or not otherwise contemplated by the assigned evaluations.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, "[t]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 24 Vet. App. 484 (2016).  Here, neither the record nor the Veteran reasonably raises the argument that extraschedular consideration is warranted for the collective impact of his service-connected PTSD with depression and back disability.  Thus, the Board will not address this issue further.

As the first prong of Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), has not been satisfied, the Board finds that referral of this appeal for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

PTSD from September 6, 2016

However, the Board finds that a 100 disability rating for PTSD with depression is warranted from September 6, 2016.  A September 6, 2016 correspondence, from the Veteran's VA psychiatrist contains the following opinion: "The Veteran has chronic severe PTSD symptoms affecting all aspects of his life and functioning.  It is my clinical opinion that [the] veteran is unable to secure or follow a substantially gainful occupation as a direct result of his PTSD."

In summation, a 100-percent rating  is warranted for the Veteran's PTSD with depression after September 6, 2016.   

III.  SMC

VA's duty to maximize a claimant's benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  SMC should be discussed where the circumstances suggest potential entitlement SMC.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. 
§ 1114 (s); 38 C.F.R. § 3.350 (i).

As of September 6, 2016, in addition to the schedular 100 percent evaluation for PTSD with depression, service connection was in effect for a lumbar spine disability, evaluated as 60 percent disabling.  Accordingly, the Veteran is entitled to SMC at the housebound rate effective September 6, 2016.





(CONTINUED ON NEXT PAGE)









ORDER

A rating in excess of 50 percent prior to September 6, 2016, for PTSD with depression is denied.

A rating of 100 percent from September 6, 2016, for PTSD with depression is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to TDIU prior to September 6, 2016, is denied.

The appeal for TDIU due to PTSD with depression from September 6, 2016, is dismissed.

Entitlement to SMC at the housebound rate under 38 U.S.C. § 1114 (s) from September 6, 2016, is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


